       Case 1:20-cv-12080-MLW Document 22-6 Filed 12/25/20 Page 1 of 41




                       US DISTRICT COURT FOR MASSACHUSETTS


Dr. SHIVA AYYADURAI, )
                 Plaintiff,  )                        Case No. 1:20-CV-12080-MLW
                             )
                 v.          )
                             )
WILLIAM F. GALVIN,           )
in his official capacity as  )
Secretary of State,          )
CHARLES D. BAKER             )
in his official capacity as  )
Governor of Massachusetts, )
                 Defendants. )

                  AFFIDAVIT OF PLAINTIFF IN SUPPORT OF
                    HIS MOTION FOR DECERTIFICATION
          AND A COURT-SUPERVISED HAND COUNT OF PAPER BALLOTS

                                           ABSTRACT

Defendant William F. Galvin employed the use of a computer algorithm in the 2020

Massachusetts Republican Primary U.S. Senate race to debase the weight of votes cast by the

voters of Massachusetts for the Plaintiff, and denied voters their choice of representative to the

U.S. Senate. Defendant Galvin’s actions violated the constitutional principle of “One Person,

One Vote.” On September 1, 2020, I recognized that I had been defrauded of my election

victory. I soon came to discover that computer algorithms existed in the electronic voting

systems to manipulate election results. Having learned this, on September 9, 2020, I sought

specific information that by Federal law I was entitled to – ballot images, Cast Vote Records

(CVR), log files, and List of Vote Records – from the Secretary of State’s office. This

information would have made it easy to verify if such computer algorithms were used.

Defendant Galvin made it impossible for me to obtain this data. I shared the difficulties of my

efforts on Twitter, specifically the fact that Defendant Galvin had destroyed ballot images in
       Case 1:20-cv-12080-MLW Document 22-6 Filed 12/25/20 Page 2 of 41




violation of Federal law. Defendant Galvin responded by obstructing justice and engaging in

racketeering to further sabotage my election prospects by inducing Twitter to ban me for 21 days

out of the 35 days prior to the general election using the false pretext that he cared about

“election misinformation.” While running my general election WRITE-IN campaign, I was

forced to issue public records requests, deploy my own software and technologies to collect and

organize data from the ground up to investigate the use of computer algorithms. This effort took

nearly two months longer than if Defendant Galvin had produced the data, which would easily

have fit in one external hard drive, at cost of $500, which I was willing to pay. My independent

investigation revealed more votes than voters and discovered a statistical improbability of 1 in

100,000 voting pattern based on Suffolk County data. The only explanation for this observation

is the use of an algorithm that is enabled in many electronic voting systems called the “Weighted

Race” feature. Our mathematical analysis revealed that my voters and I were reduced to two-

thirds “2/3rds” of a person. Defendant Galvin deliberately destroyed data to conceal the use of a

computer algorithm. No person interested in election integrity would have done so. Defendant

Galvin’s actions have now forced me to seek redress by requesting a hand count of paper ballots

in all counties.

        No election result that reduces citizens to two-thirds “2/3rd’s” persons must be allowed

by any court to stand. This court has the duty to order the decertification of the 2020 U.S. Senate

election results based on the discovery that my voters were reduced to two-thirds “2/3rd’s” of a

person. This automatically entails that the court must immediately order a hand count of all the

paper ballots cast in the 2020 primary race.

        The court must not allow a representative, who was not the choice of the voters, to

proceed to the U.S. Senate.



                                                 2
       Case 1:20-cv-12080-MLW Document 22-6 Filed 12/25/20 Page 3 of 41




                                  “ONE PERSON, ONE VOTE”

The bedrock principle of American suffrage “One Person, One Vote” is being destroyed by 21st

century electronic voting systems – opaque and centralized, and consolidated in the hands of a

few. Software “features” in electronic voting systems enable the multiplication of an

individual’s single vote by decimal factors – “weights” – either less than one or greater than one.

This feature can be used to decrease or increase the count of that one vote so “One Person, IS

NOT One Vote.” It is a crime that such features even exist and Secretaries of State and State

Election Directors not only certify electronic voting systems containing such features but also

actively turn off other features in order to conceal the crime by destroying (not storing) ballot

images, the evidence that links tabulated vote counts with the ballots cast; thus, making it

impossible to verify election results from those systems.

       In this Affidavit, I will present scientific evidence that such features were employed by

Defendant Galvin in the September 1, 2020 Massachusetts Republican Primary U.S. Senate race

to steal victory from the working people of Massachusetts who wanted me, one of their own, to

be their Republican candidate in the general election. My team of volunteers and I have worked

painstakingly over the past nearly ninety (90) days, since September 1, 2020, at great sacrifice to

our careers and our families along with many sleepless nights, to educate ourselves on how these

complex voting systems operate; to file public records requests in order to ascertain evidentiary

documents (while overcoming bullying and abuse by State and City officials in the acquisition of

those documents); and, to perform the mathematical analysis to interconnect such evidence, to

discover that these algorithms not only were used to defile our U.S. Senate Republican Primary

election in Massachusetts but also are used to manipulate elections across the United States of



                                                 3
       Case 1:20-cv-12080-MLW Document 22-6 Filed 12/25/20 Page 4 of 41




America. Our findings show similar patterns of manipulation in Arizona, Georgia, and

Michigan. However, the evidence in Massachusetts, specifically from Suffolk County, has

enabled the calculation of the “weights” used to manipulate vote counts in the Massachusetts

U.S. Senate Republican Primary.

       I find it ironic and somewhat embarrassing that as a scientist-technologist, the inventor of

email, who earned four degrees from the Massachusetts Institute of Technology, and has

dedicated nearly fifty years of my life to the advancement of technology, that I must now make a

rather Luddite request to this Court for a hand count of the paper ballots cast in the Republican

U.S. Senate Primary election. Moreover, it is my unfortunate conclusion, that until these

criminal software features are prohibited from all electronic voting systems, paper ballots should

be used, and hand counted in a transparent manner. An Order from this Court is now necessary

to enforce the U.S. Supreme Court’s ruling on the application of the Equal Protection Clause of

the U.S. Constitution authored by Chief Justice Earl Warren in Reynolds vs. Sims, 377 U.S. 533

(1964), which served to clarify the constitutionally protected right to “One Person, One Vote.”

Only such an Order will clarify this right in the 21st century of electronic voting systems.


                                      THIS IS PERSONAL

My name is Dr. Shiva Ayyadurai, and I am the son of Meenakshi and Ayyadurai; the grandson

of Chinnathai and Vellayappa – poor village farmers; and, the great-grandson of Ganapathi – an

indentured servant.

   The principle of “One Person, One Vote” is deeply personal to my family and me. It is

perhaps the singular reason why my parents, on December 2, 1970 – on my seventh birthday –

left the oppressive caste system of India, a system in which one’s birth determined one’s fate,

and one in which low-caste untouchables such as us were considered less than human.

                                                4
       Case 1:20-cv-12080-MLW Document 22-6 Filed 12/25/20 Page 5 of 41




   Therefore, when I read the Three-Fifths compromise of 1787, the Dred Scott case, the

passage of the Fourteenth Amendment in 1868, and Chief Justice Earl Warren’s ruling to clarify

“One Person, One Vote,” in AP American history class, it was more than just a reading

assignment. Those events defined America – the struggle of millions, who fought and died to

push forward American suffrage, against incredibly reactionary forces of their time.

   The Three-fifths Compromise had deemed a slave was three-fifths (“3/5ths”) of a human

being. The unfortunate Dred Scott ruling reinforced the deplorable Three-fifths Compromise –

that institutionalized an American caste system, where one human being was mathematically a

fraction of another. In March 1857, the Supreme Court had issued a 7–2 decision against Dred

Scott, an enslaved black man, ruling that black people “are not included, and were not intended

to be included, under the word ‘citizens’ in the Constitution, and can therefore claim none of the

rights and privileges which that instrument provides for and secures to citizens of the United

States.”

   It was not until the Fourteenth Amendment (1868), that Article 1, Section 2, Clause 3 of the

Three-fifths Compromise was superseded, and the compromise was explicitly repealed providing

a path to the clarification of “One Person, One Vote.” The historic U.S. Supreme Court ruling

on the application of the Equal Protection Clause of the U.S. Constitution authored by Chief

Justice Earl Warren in Reynolds vs. Sims, 377 U.S. 533 (1964) did just that – it clarified “One

Person, One Vote.”

   “In India, you would have been discriminated nine different ways, but in America, only

three. However, if you work hard – three times harder – you can achieve anything,” was my

mother’s rationale on why we came to America. That rationale reflected the fact that though the




                                                5
       Case 1:20-cv-12080-MLW Document 22-6 Filed 12/25/20 Page 6 of 41




realization of the American Dream was imperfect, the Constitution provided a flexible

framework to support the movement forward for perfection of the American Dream.

       My family’s emigration from India precisely was because my parents wished their

children to be raised in a country with the rule of law, and the principle of transparent elections

that upheld the cherished principle of “One Person, One Vote,” a country where they knew local

political bosses could not and would not steal votes or subvert elections. That is the vision of

this country that I too held until September 1, 2020, and that is the country this Court has an

opportunity to return Massachusetts to, and to send a signal for all America that there should

never be a compromise to “One Person, One Vote.”

       Perhaps, my spiritual tradition informs me that my role at this point in history is not mere

coincidence. As a low-caste untouchable from India who experienced and observed the deep

inequities of that caste system, was fortunate enough to receive incredible training across

multiple fields of engineering and science, be a software developer for nearly fifty years, and

then one who became a U.S. Senate candidate subjected to election fraud, I see it as my duty to

expose what I believe is the singular issue that threatens our democracy in modern times: the

weighted race feature in electronic voting systems, which enables a caste system and a return to a

more ubiquitous Dred Scott, where regardless of race, everyone can be made “3/5ths” of a

person. My analysis reveals that my voters and I were made to be “2/3rds” of a person, by a

weighted race computer algorithm! This is deplorable and must be condemned by this court.

       Massachusetts – the cradle of the American Revolution – is where patriots rose up against

a system of caste, royalty, and oppression starting in 1774. This Affidavit presents this Federal

court, in Massachusetts, with a new and historic opportunity – the opportunity to issue an Order

to stop America’s degeneration into another caste system.



                                                 6
         Case 1:20-cv-12080-MLW Document 22-6 Filed 12/25/20 Page 7 of 41




          THE REAL FIGHT AGAINST ELECTION FRAUD IN THE 21st CENTURY

I understand why many Courts may initially be skeptical of allegations of “election fraud.” For

most unbiased observers, the current discourse on election fraud, disseminated on mainstream

and social media, must appear as a kind of reality show. On one side, stand those who do not

believe in the existence of election fraud in America. These folks believe stealing elections only

occurs in banana republics, in dictatorships in far off places like Pinochet’s Chile, and in third-

world countries of Brown, Yellow, Black folks; but, surely not here, in America – the land of the

free, and the home of the brave. On the other side, stand those who push allegation after

allegation on the thievery of mail-in ballots, and tweet and post pictures of bags of ballots in

dumpsters. The latter includes those who misdirect people’s attention away from the real issues

of election fraud – the concern of this Affidavit – to concerns that do not address the primary

issue; thus, ensuring that stories about election fraud end up in the Weird News section.

         The conscious misdirection by promoters of this “fake” election fraud is designed to

conceal the real source of 21st-century election fraud – the real crime scene – which is

elsewhere, neither in dumpsters nor in mail-in ballots. The real crime scene of election fraud is

in the software of electronic voting systems, where the votes are electronically tabulated by

software which enables a “weight” or factor – a fraction or decimal – to be applied, more

specifically, multiplied, to a vote to ensure the final result does not reflect the choice of the

people. Such weighting of votes is the source of election fraud – the real threat to democracy –

because it ensures that we no longer adhere to the fundamental principle of “One Person, One

Vote.”

         It is apparent to me that the current reality show fails to focus on this central aspect of the

software that enables election fraud, and aims to distract us into Left and Right, in a partisan



                                                   7
       Case 1:20-cv-12080-MLW Document 22-6 Filed 12/25/20 Page 8 of 41




fight. But the true source of election fraud is non-partisan – the weighted race feature in the

software of electronic voting systems.


       PATTERN RECOGNITION: THE SCIENCE OF SIGNAL DETECTION AND
     COMPUTATIONAL MODELING OF NORMAL AND ABNORMAL CONDITIONS

How does one detect election fraud? The science of pattern recognition provides the foundation

for such an effort. My Curriculum Vitae, in Exhibit I, documents that I have been actively

involved in the science and engineering of pattern recognition methodologies, which includes

signal detection and computational modeling, for nearly fifty years.

       As early as in 1978, at the age of 14, my career in the field began when I was recruited to

work as a full-time Research Fellow at Rutgers Medical School where I not only created the

world’s first email system but also developed pattern recognition methods to detect normal and

abnormal sleep patterns in babies with Sudden Infant Death Syndrome (S.I.D.S). The presence

of an abnormal sleep pattern typically occurred prior to the onset of apnea, when a baby stopped

breathing. Therefore, signal detection of an abnormal sleep pattern could be used to alert parents

and to save a baby’s life.

       From that time, be it beginning in high school as a Research Fellow or in academia at

MIT, where I earned four degrees in multiple fields of engineering, performed scientific

research, developed courses, and taught; or, in industry, in my various startups, the diverse

consulting work I performed for Global 2000 enterprises, and business partnerships, the common

thread prevalent consistently across all those endeavors was pattern recognition.

       My expertise in Scientific Visualization, Computational Modeling, and Computer

Operating Systems enabled me to develop pattern recognition methods for a range of problems:

speech recognition, flow visualization, handwriting recognition, document analysis, face



                                                 8
       Case 1:20-cv-12080-MLW Document 22-6 Filed 12/25/20 Page 9 of 41




recognition, ultrasonic analysis to detect flaws in bridges and aircraft wings, automatic email

analysis for routing and response, and, more recently through my company CytoSolve, the

computational framework to detect combinations of compounds that can alleviate or exacerbate

disease.

       It is because of this deep involvement in the field of pattern recognition – unlike a typical

political candidate who becomes a victim of election fraud – I am able to unravel and detect the

systemic source of that fraud, and to clearly articulate the findings to this Court. The detection of

election fraud is fundamentally a pattern recognition problem. In this Affidavit, I will provide

original research undertaken by myself, with the assistance of dedicated volunteers in

Massachusetts and across America, to expose the pattern of election fraud in the 2020

Massachusetts U.S. Senate Republican Primary.


        BEYOND REPUBLICAN AND DEMOCRAT – BEYOND LEFT AND RIGHT.

It is important this Court understands that for the majority of my life, I have never voted for

either wing of the political establishment: Republican or Democrat. Only in the past four years

have I entered electoral politics, starting with my voting for Donald Trump in November of

2016. Prior to that, I never voted for any candidate. In Donald Trump, I saw a disruptor, who

was neither a “Republican” nor a “Democrat.”

       Concomitant to my pursuit of engineering and science, my interest in politics and desire

to understand systems of oppression have always run in parallel. I have been a lifelong student

of political movements both theoretically as well as a ground activist. By the age of 18, I came

to realize that both major political parties, Republican and Democrat, were simply two wings of

the establishment, particularly after I saw Jesse Jackson in the 1984 U.S. Presidential election

give all of his votes to Walter Mondale, under the pretext of “lesser of two evils.”

                                                 9
      Case 1:20-cv-12080-MLW Document 22-6 Filed 12/25/20 Page 10 of 41




       Since that time, I disengaged from any interest in electoral politics, but was a dedicated

ground political activist on many fronts, be it leading demonstrations and protests to secure

rights for MIT food service workers or to fight for policies to encourage entrance of more

women, poor, and minorities to MIT. At my PhD graduation in 2007, I was the sole voice to

protest against the war in Iraq. When I went to India on my Fulbright research in 2008, and got

recruited by the Indian government to run one of the leading research and development

initiatives, I became a whistleblower when I exposed corruption and was forced to leave India

under death threats. Years later my allegations were shown to be true, I was vindicated and

returned back to meet with Narendra Modi, the current Prime Minister of India.

       In 2012, when documents of my work were submitted to the Smithsonian, clearly

demonstrating I had invented the first email system as a 14-year-old boy in Newark, New Jersey,

I had to endure a massive backlash of abuse from academic “historians” and click-baiting media

such as Gawker media, who spread vitriol and defamed my reputation as a scientist and

technologist. I had to fight back not only for the truth of email’s origin, but also, and more

importantly, for the larger truth that innovation can occur, anytime, anyplace, by anybody. It

took me nearly four years to find an attorney to sue Gawker, and get justice. Gawker media was

punished in many ways. They were driven into bankruptcy. They were forced to remove the

three defamatory articles against me. Gawker paid me a substantial sum to settle the matter.

       In 2016, when Donald Trump ran for U.S. President, I observed in him someone who was

willing to expose and disrupt the two-party establishment. I saw in him a fighter. So, I registered

as an Independent and voted for him. After attending the inauguration of President Trump in

2017, I decided to run for Federal office for the first time, as an Independent for U.S. Senate

against Senator Elizabeth Warren. I set about building a grassroots campaign of like-minded



                                                 10
      Case 1:20-cv-12080-MLW Document 22-6 Filed 12/25/20 Page 11 of 41




Patriots, who too wished for this country to be as close to the shining vision it had been for

centuries. I garnered close to 100,000 votes as an Independent, which I understand was five

times more than any U.S. Senate Independent candidate in Massachusetts history, in the midst of

both parties colluding against our Independent run.

       As an outsider, our campaign had to wage various battles with reactionary forces. At one

point I was punched in the face by a racist, who wore a t-shirt emblazoned with “LIBERAL,”

who disagreed with me – a brown-skinned person of Indian descent - calling Elizabeth Warren a

racist. I was successful in filing criminal charges and ensuring he received just punishment. The

City of Cambridge later attempted to violate my First Amendment rights regarding my

campaign’s slogan: “Only the Real Indian Could Defeat the Fake Indian.” The City sent me

notice demanding I remove the large banner carrying that slogan off my campaign bus, claiming

it violated a building ordinance. I sued in Federal court, and the City was forced to settle with

me, and ceased violating my First Amendment rights. In addition to such harassment, I also had

to fight the establishment of both parties, who colluded to keep me off the debate stage. As a

bona fide Independent candidate, I had every right to be on the debate stage. Fearful of our

campaign’s anti-establishment policies and message galvanizing more voters if I were given

access to mainstream media on debate night, the media organizations kept me illegally off the

debate stage. My campaign spent nearly 30% of our campaign funds, filing lawsuits that

demonstrated that I had fulfilled all polling requirements, and should have been allowed on the

debate stage.

       In February 2019, I began my run for U.S Senate against incumbent Senator Edward

Markey. I knew that I would have to win in the Primary, as this time I ran as a Republican

candidate. Therefore, from February 2019 through August 2020 I ran a huge effort on the ground



                                                 11
      Case 1:20-cv-12080-MLW Document 22-6 Filed 12/25/20 Page 12 of 41




in all 351 towns and cities of Massachusetts in order to build name recognition, connect with

voters about the issues important to us, and get a large number of voters pledging to vote for us

on Election Day – September 1, 2020.

       In terms of sheer numbers, our campaign team – all volunteers – working people across

Massachusetts and across America – made nearly 500,000 phone calls, left nearly 5 million

voice messages, received nearly 25,000 pledges to vote for us on Election Day, did

approximately 500 standouts (where volunteers go to city centers and overpasses and hold signs

for “Dr.SHIVA, MIT PhD for U.S. SENATE”), distributed 10,000 lawn signs and 20,000

bumper stickers, had large ads running on 10 major highway billboards, ran 30-minute and 60-

minute network radio and television ads, and ran nearly 1 million ads on YouTube. Most

importantly, the message of our campaign, “Truth Freedom Health,” galvanized over 3,000

volunteers in Massachusetts as well as across the country. Hundreds of our volunteers worked

near full-time to advance our campaign. I travelled on my campaign bus to nearly 250 cities,

attending rallies where hundreds would appear to support us. Almost all of my campaign cash

contributions were below $23.00, with a total of nearly $1.5 million.

       In stark contrast to our dynamic campaign, my opponent, Kevin O’Connor, who was

announced as the MassGOP’s preferred candidate and enjoyed endorsement and fundraising by

Governor Charles Baker, was near invisible across the 351 towns. I was unable to come across

any lawn signs, bumper stickers, standouts or rallies by O’Connor throughout my extensive

weekly campaign trips across Massachusetts. At best, he had a few hundred Twitter followers,

and no ground visibility. According to the FEC, he raised around $460,000.

       I was also very active on Twitter, as it was my main medium to connect with established

supporters and potential voters. Over nine (9) years, I had grown my Twitter followers from zero



                                                12
      Case 1:20-cv-12080-MLW Document 22-6 Filed 12/25/20 Page 13 of 41




to around 300,000. My tweets were frequently re-tweeted in large numbers and received views in

the hundreds of thousands to millions. Not once did Twitter suspend me and chill my voice

throughout that period.

       Our campaign strategy during this period was to garner 200,000 votes. Based on voting

patterns across America, with the implementation of mail-in ballots, which gave a significant lift

to voter participation, our conservative estimates predicted at least 325,000 voters would

participate in the Republican Primary on Election Day. In 2018, 260,000 people voted in the

Republican Primary. With mail-in ballots, we estimated that there would be at least an increase

of 25% in that number – that’s how we had arrived at our 325,000 estimate.


                          GALVIN’S ACTION ON AUGUST 31, 2020

Secretary of State Galvin issued an official statement on the evening of August 31, 2020, the day

before the 2020 Republican Primary was held. Galvin declared that the 2020 Primary season

would set a new record for the number of participating voters of around 1.4 million.

       Galvin declared that he expected 1.2 million voters to participate in the 2020 Democratic

Primary. But, Galvin predicted only 150,000 voters would participate in the 2020 Republican

Primary election – 110,000 less than in 2018!

       Galvin’s prediction was frankly shocking. This 150,000 statement staggered my

campaign and myself. Per our estimates, across the country, data had predicted an increase in

turnout of 25% to 200% from 2018, as it was a Presidential election year, there was increased

interest because of President Trump, and because of mail-in ballots. Our estimates were that at

least 325,000 voters, conservatively a 25% increase from 2018, would vote in the Republican

Primary. Using that estimate, to win the election, our strategy was to get 200,000 votes to win in

a massive landslide. Since campaign theory historically predicts that there is a 1 to 10

                                                13
       Case 1:20-cv-12080-MLW Document 22-6 Filed 12/25/20 Page 14 of 41




conversion from pledges to voters, our team had worked hard to get nearly 22,000 actual

confirmed pledges to vote for us. From our estimates, we were on target to get 200,000 to

220,000 votes on Election Day.

       Following Galvin’s statement, we immediately held a midnight emergency meeting on

the night of August 31 to go over Galvin’s statement and compare it with our internal estimates.

It is unrealistic to assume that the Secretary of State’s office did not arrive at that same number -

at least a minimum of 325,000 - beforehand. This naturally raised the question of what malign

interest compelled Galvin to deliberately claim a far lower number. The only reasonable

conclusion is that Galvin was setting the stage for a massive manipulation of votes in the 2020

Republican Primary and wished to both reduce the number of votes received by me and convey

the impression to the public that a low number of votes for me simply reflected lack of interest in

the race.

                                      SEPTEMBER 1, 2020
                                  PRIMARY ELECTION NIGHT

All the way up until the close of polls, my team and I were campaigning on the ground. My last

campaign rally was in Danvers, Massachusetts. Even the local head of the Republican party

stopped by to say, “Shiva, you got this by a landslide!” In fact, that word “landslide” was the

most common word I heard as I travelled across Massachusetts in the final week of the

campaign.

       After the close of polls on September 1, 2020, Franklin County tracked my internal data

and showed me defeating O’Connor by a ratio of 54/46. This ratio was also the expected result

per my internal data for all the other counties.

       However, in all the other counties, the media declared that O’Connor had won by 60/40

nearly uniformly. I investigated and learned that in Franklin County, approximately 70% of the

                                                   14
      Case 1:20-cv-12080-MLW Document 22-6 Filed 12/25/20 Page 15 of 41




precincts had hand-counted paper ballots whereas in all other counties, the predominant method

was the use of electronic voting systems. It was at that point that I was forced to conclude that

this massive anomaly, this pattern, suggested election fraud. It was a devastating epiphany for

someone who had totally believed in the vision of the United States.

       In fact, in my speech on the night of September 1, 2020, documented on Twitter, I

tweeted out: “Election Fraud is occurring in Third-World Massachusetts. At least we STILL

have the 2nd Amendment.” I did not concede the election.


                        SEPTEMBER 2, 2020 - SEPTEMBER 25, 2020
                           OFFLINE AND ONLINE ACTIVITIES

Between September 2, 2020, and September 25, 2020, my core volunteers and I embarked on a

crash course in learning about data manipulation using electronic voting systems, Weighted Race

algorithms, and ballot images; put together a mathematical and actuarial analytical team;

conferred with transparency activists across the U.S. for the first time; filed numerous public

record requests under MGL ch. 66 with State and City election officials; and tweeted my

educational journey to my supporters on Twitter through dozens of tweets all marked with the

“#ElectionFraud” hash tag.

       Not only did I not concede to Mr. O’Connor, but also I escalated our campaign to a

massive WRITE-IN campaign across Massachusetts for the general election. We proceeded to

hand out 1.5 million business cards with the front side that stated “Dr.SHIVA for U.S.

SENATE” and the slogan “#StopElectionFraud,” and the back side with instructions on how one

could write in “Dr.SHIVA” on a paper ballot. Our campaign took out approximately six

billboard ads on major highways, added new radio and television ads, and took out more

YouTube ads.



                                                15
       Case 1:20-cv-12080-MLW Document 22-6 Filed 12/25/20 Page 16 of 41




       We also issued a very specific public records request to Defendant Galvin requesting

ballot images, cast vote record (CVR) files, list of vote record (LVR), log files, and other data

files. During this same period, I personally visited the offices of Secretary of State Galvin

multiple times, following up on the public records request, and recorded state officials

triumphantly informing me that I could not receive the ballot images because they don’t save

them. In fact, when I first visited the Secretary of State’s office on September 9, 2020, election

official Will Rosenberry, referring to the storage of ballot images, stated, “We turned any

features like that off. I don’t believe we are going to be able to provide you with any of these

records,” referring to my public records requests.

       During this time, I tweeted prolifically about election fraud, the deletion of ballot images

by the Secretary of State, and violation of Federal law if records, such as ballot images, are

destroyed. Never did Twitter ban or force me to remove my tweets.


                               SEPTEMBER 25-26, 2020
                       DEFENDANT GALVIN RETALIATES FOR MY
                    EXPOSING HIS DESTRUCTION OF BALLOT IMAGES

On September 25, 2020, I received an official email from Michelle Tassinari, Massachusetts

Elections Director and Legal Counsel to Defendant Galvin, that declared that electronic voting

system vendors must agree to set their factory default setting for “Save Ballot Images” to OFF –

meaning to destroy ballot images after they are generated from ballot scanning, in order for their

machines to be certified for sale to Massachusetts precincts for use in both state and Federal

elections. Manufacturers and vendors who refuse to change the settings to delete ballot images

are banned from selling their machines in Massachusetts, per a direct order from Secretary of

State Galvin. Tassinari, who is also Galvin’s legal counsel, proved unable to claim one single

statutory or regulatory authority for this order.

                                                    16
      Case 1:20-cv-12080-MLW Document 22-6 Filed 12/25/20 Page 17 of 41




       Not only is there no legitimate reason to coerce electronic voting systems to delete ballot

images after they have been used to tabulate the Cast Vote Record, this edict consciously violates

Federal law 52 U.S. Code 20701. Following my email interaction with Tassinari, I immediately

posted screenshots of the Tassinari email conversation on Twitter and tweeted that

Massachusetts destroyed ballots used in a Federal election, and had violated Federal law. For the

first time ever, Twitter forced me to delete this tweet and then proceeded to suspend me from

Twitter, also for the first time ever, even though I was still running for office in a U.S. Senate

race and used my Twitter presence to connect with both followers and potential voters. After I

sued Galvin in Federal court, the injunction hearing on October 30, 2020, revealed that Tassinari

is the President-elect of a group called the National Association of State Election Directors

(NASED), that Galvin’s office is an official “Twitter Partner” that is assured of a priority

response from Twitter when Galvin complains about a tweet, that Galvin colluded with the

NASED and the National Association of Secretaries of State (NASS) to induce Twitter to

suspend me for twenty-one (21) of the final thirty-five (35) days prior to Election Day,

November 3, 2020, and that Galvin was most concerned about the Tassinari email screenshot

which confirmed that Galvin ordered the deliberate destruction of ballot images, which is in

conscious violation of Federal law.

       It is implausible for Galvin to now claim that he was unaware of the plain text and intent

of a Federal Law that has remained unchanged throughout the twenty-five (25) years that Galvin

has been the chief elections official for Massachusetts. At the October 30, 2020, injunction

hearing, Galvin agreed to cease and desist from making Twitter suspend me prior to Election

Day 2020 and to desist from colluding with NASED to do so as well. After I learned of the

existence of NASED and the out-sized role it plays in the conduct of elections, I discovered that



                                                 17
      Case 1:20-cv-12080-MLW Document 22-6 Filed 12/25/20 Page 18 of 41




even though it enjoys credibility as the official mouthpiece for state officials nationwide, it

belongs to and is managed by a private not-for-profit in New York City called

DemocracyWorks, Inc. that receives direct funding support from Kathryn and James Murdoch’s

Quadrivium Foundation, Rockefeller Brothers, the Pew Charitable Trusts, the MacArthur

Foundation, and the Knight Foundation. NASED’s current Executive Director, Amy Cohen,

manages NASED after working within Democracy Works and originally worked for Pew.

       After the 2016 elections, Amy Cohen “left” her position at the Pew Charitable Trusts and

co-founded an NGO named Center for Election Innovation and Research (CEIR). See

https://electionlawblog.org/?p=86274 Cohen was the registered agent and it was incorporated

using her home address.

       CEIR has pursued two goals: (1) push states to become participants in the Electronic

Registration Information Center (ERIC) voter database that was set up by Pew, and (2) push

local election officials to stop the use of decentralized counting of votes at precincts in favor of

centralized vote tabulation centers. CEIR’s main “innovation” is incentivizing local election

officials to centralize the tabulation of digital ballot images by claiming a cost saving of $15,000

per county after centralization. Centralizing the hitherto decentralized tabulation of ballots allows

for the easy transmission of large numbers of digital ballot data to distant back-offices away

from local eyes, where large numbers of votes can be weighted and flipped from one candidate

to another through the use of software algorithms such as Weighted Race, without having to

deploy a large visible number of software personnel to each individual precinct or county to

fiddle with the data locally. The data travels to the vote flippers instead. And the locals have no

idea that this happens at all, let alone know what security protocols are employed to secure their

vote and who all can access it in a different state or country. In September 2020, Facebook



                                                 18
      Case 1:20-cv-12080-MLW Document 22-6 Filed 12/25/20 Page 19 of 41




founder Mark Zuckerberg and his wife, Priscilla Chan, handed $50 MILLION to CEIR (estd.

2016) to assist its “innovative” work prior to and during the 2020 elections.

       Cohen’s position as Executive Director for the official voice of state election directors for

the entire United States has given her great legitimacy and a powerful position from which to

push for centralization of vote tabulation.


                               OCTOBER 2020
          COLLECTING DATA IN THE FACE OF CONCERTED OBSTRUCTION

Throughout October, I was engaged in a daily struggle to obtain raw electronic data from

election officials such as participating voters lists, as well as higher level CVR data. Our

volunteers issued approximately fifteen (15) different public records request to various towns

and cities for the Republican Primary. Officials of the City of Boston – the city with the largest

likely voter turnout – stonewalled me for a whole month, knowing that I needed the data to file a

successful appeal of the Primary result.

   On October 2, 2020, I finally had to take seventeen (17) of my supporters to Boston City Hall

and demand that the City follow State law and hand over the data, right there and then, of the

participating voters list and ballots cast. Approximately twenty police officers arrived to keep

the peace, and it became an extraordinary scene, which attracted the attention of Boston Mayor

Martin Walsh. The City handed over the electronic data within twenty minutes. This data from

Boston as well as data from six (6) other towns/cities, and voting data from all counties across

Massachusetts is analyzed below. Separate from all this, we had painstakingly compiled all the

election results and demographics into our databases for analysis. This was no small task.

                         THERE ARE MORE VOTES THAN VOTERS




                                                 19
      Case 1:20-cv-12080-MLW Document 22-6 Filed 12/25/20 Page 20 of 41




It is assumed in the United States of America that we have “One Person, One Vote.” However,

with the use of electronic voting systems, this is not guaranteed. If P number of voters cast their

vote, we expect V number of votes.




   Most of us believe that P will equal V assuming that what goes into the Voting System, as

illustrated in the above diagram, will not be manipulated in any manner; however, it is

documented in the technical manuals of electronic voting machine software that a “weighted

race” feature exists to multiply a voter’s vote by a “weight” – a decimal value – that can be less

than 1 or greater than 1.

   Moreover, documentation exists, as early as in 2002, to show that the vote counts are stored

as decimal values, not as integers. The existence of a “Weighted Race” feature built into

electronic voting systems provides a mechanism to employ an algorithm, so, “One Person,

DOES NOT Equal One Vote.” This means P will equal V if and only if the weights equal 1

(“one”); otherwise, the assumption that P equals V is false.

   In the analysis of Suffolk County, using data provided by the Secretary of State of

Massachusetts, William F. Galvin, there is unequivocal evidence of an algorithm that has been

employed such that a fraction of my total votes was transferred from me to my opponent.

   A review of the data for Boston we received from Boston City Hall, revealed that there were

4,114 more votes than participating voters, thus indicating the presence of anomalies that

                                                 20
      Case 1:20-cv-12080-MLW Document 22-6 Filed 12/25/20 Page 21 of 41




required explanation. In fact, in the six other cities, for which we got information from public

records requests, there were always more votes than voters. The table chart below summarizes

the results. In Column one is the name of the city/town. In the second column is the number of

voters (P) who voted. In the third column is the number of votes (V) cast. Finally, the last

column shows the results: MORE VOTES, THAN VOTERS.




         ANALYSIS OF REPORTED VOTING DATA FROM SUFFOLK COUNTY
           REVEALS A PATTERN WITH A PROBABILITY OF 1 IN 100,000

In early November, we were finally in a position to analyze the data. Given Boston, the largest

city with the largest voter turnout, is in Suffolk County, we began by analyzing Suffolk County.

First, I created a histogram chart, below, of my votes across all precincts in Suffolk County.




                                                21
      Case 1:20-cv-12080-MLW Document 22-6 Filed 12/25/20 Page 22 of 41




Each “bin” on the x-axis indicates the number of votes. The y-axis is used to denote, using the

height of the bar, the number of precincts that contain that many number of votes. So, by way of

example, the bin denoted with “3” on the x-axis, with a bar with a height of approximately 27,

indicates there are 27 precincts in Suffolk County in which I received 3 votes each. The table

chart below highlights each incidence of “High-Low” pairs for the first 22 bins for my votes by

precinct in Suffolk County. Note, there are 9 such pairs, out of a total of 11 possible.




                                                 22
      Case 1:20-cv-12080-MLW Document 22-6 Filed 12/25/20 Page 23 of 41




I created the corresponding histogram chart and table for Kevin O’Connor. The chart is below:




       The corresponding table is as follows:


       In Kevin O’Connor’s histogram and corresponding table chart, the incidence of “High-

Low” pairs is much less pronounced, and the distribution is far more random than in my




                                                23
       Case 1:20-cv-12080-MLW Document 22-6 Filed 12/25/20 Page 24 of 41




distribution of votes.

       The question herein is how likely is it that my vote count in Suffolk County could

generate 9 or more “High-Low” pairs for the first 11 pairs in the histogram, assuming the

reported results are fair and unbiased. To answer this question, I have modeled vote counts by

precinct and candidate using a binomial distribution – of 298 precincts x 2 candidates for 596

total distributions. This was used to produce a stochastic model for which I ran 100,000

iterations for Suffolk County. To calibrate the model, I compared the average vote results – from

the simulation – across those 100,000 iterations for the Republican Primary – with the actual

reported results for the Republican Primary, from Secretary Galvin. The two results were near

the same. The reported results for actual vote for Suffolk County are 10,596. The average vote

results from my simulation are 10,597. These results are summarized in the top part of the table

chart below:




       The bottom part of the table chart above shows the modeled incidence of “High-Low”

pairs for the first 22 bins in the histogram. Based on these results, the appearance of 9 or more

                                                24
      Case 1:20-cv-12080-MLW Document 22-6 Filed 12/25/20 Page 25 of 41




“High-Low” pairs in the histogram is fairly rare, occurring only 161 times in 100,000 iterations,

or approximately 0.16% of the time. Stated differently, 9 or more “High-Low” pairs should only

appear in bins 1-22 of the histogram once in every 741 elections! These results could be refined

a bit by increasing the number of iterations to 250,000 or 500,000, but the overall “message”

would not change.

       However, in addition to the rare and anomalous stream of “High-Low” pairs in my

reported voting results, what is even more non-random is the fact the occurrence of “High-Low”

pairs in the frequency distribution was 1.50 or greater. For example, if one considers the first

“High-Low” pair in bin 1 and bin 2, the precincts counts are 26 to 10, respectively, for a ratio of

2.6. Similarly, if we consider the next “High-Low” pair in bin 3 and bin 4, the precinct counts

are 28 to 10, respectively, for a ratio of 2.8. This anomaly is even more rare.

       To calculate the probability of this anomaly, I re-ran the stochastic model, with the

occurrence of “High-Low” pairs AND their ratios being 1.50 or greater. The model revealed that

in 100,000 iterations, there was one occurrence of 9 “High-Low” pairs having a ratio of 1.50 or

greater. This pattern, to put it simply, would occur only once in every 100,000 elections – a

probability of nearly 150 times less than the occurrence of just “High-Low” pairs, as in the first

case analyzed.




                                                25
      Case 1:20-cv-12080-MLW Document 22-6 Filed 12/25/20 Page 26 of 41




          THE WEIGHTED RACE ALGORITHM IS A DOCUMENTED FEATURE

The reported highly non-random, easily modeled vote count pattern in Suffolk County is so

implausible that I am forced to conclude that an algorithm was used to derive the result. We

already know that manufacturers of electronic voting systems include such algorithms as

documented features in their software. As early as 2002, in the voting manual of Diebold, for

example, the cover page of which is shown below, the feature was known as “Weighted Race.”




                                               26
      Case 1:20-cv-12080-MLW Document 22-6 Filed 12/25/20 Page 27 of 41




On page 2-126 of the Diebold manual, the Weighted Race feature is explicitly described:




                                              27
Case 1:20-cv-12080-MLW Document 22-6 Filed 12/25/20 Page 28 of 41




                               28
       Case 1:20-cv-12080-MLW Document 22-6 Filed 12/25/20 Page 29 of 41




The Weighted Race feature is specifically documented as shown below to be a known feature in

which “Weighted races are tallied by weights, assigned from the voter registration system,

and may be counted in Central Count vote centers only.” This feature is known to all

election officials, but not to the voting public.




        Secretary of State Galvin, the chief election official in Massachusetts for the past twenty-

five (25) years, cannot plausibly deny personal knowledge of the availability of such powerful

algorithms that can be employed by election officials to ensure that “One Person, IS NOT One

Vote.” In the next section, using simple algebra, from the Suffolk County reported voting results

data, I shall derive the actual weights applied to manipulate the Republican Primary.

                            “ONE PERSON, NOT ONE VOTE”
                       MY WEIGHTED RACE - “2/3rds” OF A PERSON

The only way to produce the “High-Low” pair with a 1.50 or above ratio is to apply a weight of

0.666 to every vote I received, and 1.22 to every vote Kevin O’Connor received.

Mathematically, there is no other way to reproduce the reported result.

                                                    29
      Case 1:20-cv-12080-MLW Document 22-6 Filed 12/25/20 Page 30 of 41




       One important observation of the reported results in Suffolk County is that the “High-

Low” pair with ratio of 1.50 or above reflects that the number of odd numbers occurs twice as

many times as even numbers. Or, another way of understanding this is to recognize that half of

the even numbers are redistributed into odd numbers. The only way this can be accomplished is

by multiplying my votes by 0.666, as shown below. The first column is the non-weighted (“De-

Weighted”) votes. After application of the weight of 0.666 and making it a whole integer, we are

able to reproduce the reported pattern, as shown in the table below. In the case of O’Connor, a

weight of approximately 1.22 matched his reported results.




      DE-WEIGHTED REPUBLICAN PRIMARY RESULTS FOR SUFFOLK COUNTY

       In the graph below, the solid blue line and the solid red line chart the cumulative vote

totals reported for my opponent and me, respectively. The end points denote the reported

percentage of votes. For example, my opponent received a reported 57.0% to my 38.1%.

However, given that this reported result is a Weighted result, we can now calculate the De-



                                                30
       Case 1:20-cv-12080-MLW Document 22-6 Filed 12/25/20 Page 31 of 41




Weighted result for my opponent and me, which is shown as the dashed blue line and the dashed

red line, respectively.

        Once De-Weighting is performed, in Suffolk County, I would have received 52.5% and

my opponent 43.0%. Similarly, such De-Weighting is done in the next section to all results

across all other counties where predominantly electronic voting systems were used.




                  DE-WEIGHTED REPUBLICAN PRIMARY RESULTS FOR
                  ALL OTHER COUNTIES EXCEPT FRANKLIN COUNTY




                                              31
Case 1:20-cv-12080-MLW Document 22-6 Filed 12/25/20 Page 32 of 41




                               32
Case 1:20-cv-12080-MLW Document 22-6 Filed 12/25/20 Page 33 of 41




                               33
Case 1:20-cv-12080-MLW Document 22-6 Filed 12/25/20 Page 34 of 41




                               34
Case 1:20-cv-12080-MLW Document 22-6 Filed 12/25/20 Page 35 of 41




                               35
      Case 1:20-cv-12080-MLW Document 22-6 Filed 12/25/20 Page 36 of 41




                      REPORTED RESULTS FOR FRANKLIN COUNTY

In Franklin County, the majority of votes are hand counted paper ballots. The reported results

for Franklin County are as follows:




These reported results closely track with the De-Weighted results for all other counties.




                                                36
       Case 1:20-cv-12080-MLW Document 22-6 Filed 12/25/20 Page 37 of 41




                      SUMMARY RESULTS WITHOUT WEIGHTED RACE

The charts below provide summary of the Weighted Race, i.e. reported, and the De-Weighted

race, i.e. actual, results.




        As can be seen by these numbers, the average De-Weighted county results across

Massachusetts excluding Franklin County of 53% to 47%, closely track with the results from



                                              37
      Case 1:20-cv-12080-MLW Document 22-6 Filed 12/25/20 Page 38 of 41




Frankly County, which was 53% for me and 46% for my opponent. This finding serves as

internal validation for this court, meaning when this court orders a transparent hand count of the

paper ballots in all counties that used electronic voting machines, the Court should expect to find

the actual results in those counties matches the same result as in Franklin County.


                      IMPLICATION OF THE DE-WEIGHTED RESULTS

The enormity of the discoveries presented in my Affidavit leaves any reasonable person with

only the certainty that Defendant William Francis Galvin, the top election official for

Massachusetts for twenty-five (25) years non-stop, fully knew about the availability of powerful

algorithms that can alter the wish of the voters; fully knew that the availability of the original

ballot images would facilitate the recognition that Weighting has been applied to procure an

altered result; and therefore consciously, willfully, deliberately ensured that ballot images would

not be available to candidates or good governance auditors, in knowing violation of Federal law.

       This obstruction by the keeper of the records serves only to misdirect the public regarding

the nature of the manipulation their votes have been subject to and to keep concealed from them

that in Massachusetts “One Person, IS NOT One Vote,” and that a corrupt elite simply control

the outcome of elections that the people pay for.

       This court must view adversely every single act of obstruction by Defendant Galvin that

kept the relevant data from me, my voters, and the people of Massachusetts. It is an undeniable

fact that Galvin to this day still has not responded to my public records request for other data

outside of electronic ballot images. Stonewalling me was intentional.

       It is a horrendous case of misdirection to claim that I could have applied in September for

a recount given that the only realistic outcome would have been Galvin simply repeating the

same Weighted algorithm and producing the same false result. A simple analogy would be to

                                                 38
      Case 1:20-cv-12080-MLW Document 22-6 Filed 12/25/20 Page 39 of 41




request a photograph from Galvin and him producing a Photoshopped picture each time and

claiming it is the original, knowing that he himself has deleted the original, in order to conceal

the fact that he himself Photoshopped that image.


                       THE ELECTION RESULT IS UNVERIFIABLE
                    BECAUSE GALVIN HAS DELETED THE RAW DATA

Because Galvin has deliberately ordered the deletion of the electronic ballot images, no simple

recount of the reported electronic result is meaningful, as shown by the extensive mathematical

analyses above. Galvin is assured to apply again the Weight of 0.666 to my vote count, and the

Weight of 1.22 to O’Connor’s vote count and claim that the outcome did not change.

       As noted above, only a hand count of the paper ballots will reveal the actual will of the

people of Massachusetts and ensure that the representative who ascends to the post of Senator

actually represents the choice of the voters.

       Going by the mathematics, a hand count of the paper ballots is highly likely to return a

result that closely approximates that found in Franklin County. This reality is why Galvin

applied Weights and deleted the ballot images in the first place.


                                          CONCLUSION

Electronic voting systems have the capability to weight races such that the final tally does not

reflect the choice of the voters. The whole aim of weighting is to ensure that in the United States

the principle of “One Person, One Vote” no longer applies, and it is done covertly without

informing the people that this cherished foundational principle has been subverted and discarded.

       Weighting was used against me by Secretary of State William Francis Galvin in the 2020

Republican Primary election. My opponent, Kevin O’Connor, supported by Governor Charles

Baker, thus did not need to campaign in order to win and, compared to me, did not campaign at

                                                 39
       Case 1:20-cv-12080-MLW Document 22-6 Filed 12/25/20 Page 40 of 41




all, despite this being his first ever run for office. The only logical conclusion is that he already

was aware that the fix would be put in. As a person who has now run two Senate campaigns and

knows the effort and numbers that entails, Kevin O’Connor’s lack of interest in actual

campaigning has only now become apparent to me.

       The mathematical analysis of the reported voting data reveals a mathematical probability

of 1 in 100,000 that the final result occurred naturally and organically without the use of an

electronic weighting algorithm.

       Since September 1, 2020, I have been running on little sleep while trying to collect the

data and perform the needed mathematical analyses. When I attempted to verify the actual

electronic data for myself I was actively denied access to the actual ballot images. Galvin

ordered the destruction of the raw ballot images precisely to block any independent audit of the

official result. There is no legitimate purpose served by destruction of the ballot images.

       Galvin intentionally set out to cover up his crime by submitting a consciously perjurious

affidavit which claimed that his legal counsel and state election director, Michelle Tassinari,

personally “confirmed” with the vendors of Imagecast and DS200 voting machines that their

scanners did not create electronic ballot images during the September 1st Republican Primary

and the November 3rd General Election. This claim is willfully perjurious and an undeniable

fraud on the court. This rearguard action by Galvin, the Annie Dookhan of elections, to actually

lie under oath to prevent a court-supervised hand count of the paper ballots, strongly supports the

conclusion that his action to debase the weight of votes cast for the Plaintiff was intentional,

discriminatory, premeditated, systemic, and not inadvertence, random, negligence or simple

human error, thereby causing an injury of constitutional dimensions that requires extraordinary




                                                  40
       Case 1:20-cv-12080-MLW Document 22-6 Filed 12/25/20 Page 41 of 41




relief from this court in the form of decertification of the 2020 U.S. Senate race and a court-

supervised hand count of the paper ballots cast in the 2020 Republican primary.

        The fraudulently procured election result must not be allowed to stand. There can be no

waiver by this nation on the basis of timeliness, inconvenience, ‘the public will lose confidence

in the integrity of electronic voting,’ and other minor quibbles, given the enormity of the fraud

revealed here.

        What I have revealed is a massive disgrace. If the election result is allowed to stand, the

working people of America will no longer believe the official result of a single election going

forward, and this country will no longer be the United States of America that my parents aspired

to raise their children in.

        The fraud revealed here tears the heart out of American democracy and breaks our

promise to the world that we do things properly and treat our citizens’ choice of representative as

sacrosanct.

        The collusion revealed between Galvin, Baker and O’Connor tarnishes the standing of

the United States amongst the community of nations. They have degraded our great nation to the

level of banana republics, and third-world dictatorships, where “One Person, IS NOT One Vote.”

        This country depends on this court to ensure a return to “One Person, One Vote.”

        Signed under the pains and penalties of perjury,
                                                      /s/ Dr. Shiva Ayyadurai
                                                      _____________________
                                                      Dr. Shiva Ayyadurai
                 December 25, 2020                    Plaintiff, pro se
                                                      701 Concord Avenue
                                                      Cambridge, MA 02138
                                                      Phone: 617-631-6874
                                                      Email: vashiva@vashiva.com




                                                 41
